DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–20 remain allowed solely for the reasons given in the 23 November 2020 Notice of Allowance.  The examiner has no comment on the “Comments on Statement of Reasons for Allowance” filed 16 February 2021, but allows the record to speak for itself.  M.P.E.P. § 1302.14(V).  Specifically with respect to the Chinese Office action for CN 201480029128.9 filed in the 5 February 2021 Information Disclosure Statement, there is no indication in the record or from other sources available to the examiner (Global Dossier and Espacenet) that the Chinese application contains a parallel limitation to “the tracking information includes a vector of movement history in the area of each relevant object in the set of relevant objects”.  Whether SIPO found prior art that teaches or makes obvious other claimed limitations is irrelevant to the patentability of the claims presented before the USPTO as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487